As filed with the Securities and Exchange Commission on June 27, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Eagle Bancorp Montana, Inc. (Exact name of Registrant as specified in its charter) Delaware 27-1449820 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1400 Prospect Avenue Helena, Montana (Address of Principal Executive Offices) (Zip Code) 2, OFFICERS AND EMPLOYEES (Full title of the Plan) Peter J. Johnson President and Chief Executive Officer Eagle Bancorp Montana, Inc. 1400 Prospect Avenue Helena, Montana59601 (406) 442-3080 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Raymond J. Gustini, Esq. Lloyd H. Spencer, Esq. Nixon Peabody LLP 401 9th Street NW, Suite 900 Washington, D.C. 20004-2128 (202) 585-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-acceleratedfiler, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)
